UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7205


DAVID HICKS,

                  Petitioner - Appellant,

             v.

FEDERAL BUREAU OF PRISONS; JOHN LAMANNA,           Warden   of   FCI
Edgefield in his official capacity,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(0:08-cv-01911-HFF)


Submitted:    December 15, 2009             Decided:   December 18, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Hicks, Appellant Pro Se. Beth Drake, Assistant              United
States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Hicks, a federal prisoner, appeals the district

court’s orders denying relief on his 28 U.S.C. § 2241 (2006)

petition and his motion for reconsideration.               We have reviewed

the record and find no reversible error.             Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.              Hicks v. Fed. Bureau of

Prisons,   No.   0:08-cv-01911-HFF       (D.S.C.    Mar.   16,   2009;   filed

June 22, 2009 and entered June 23, 2009).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2